Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 04/27/2022. 
Claims 1-20 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 04/27/2022, has been entered. Claims 1, 7, and 13 have been amended. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2022 has been received and is being considered by the examiner.
Claim Interpretation
The limitations of “access module,” its components, “sales facilitation engine,” and its modules are being interpreted in light of Applicant’s Specification (e.g. [0050], [0098-00100]) and Drawings (e.g., Fig. 1, Fig. 4) to be software.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, , claims 1-6 are directed to a process, claims 7-12 are directed to a machine, and claims 13-20 are directed to an article of manufacture. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 7, and 13 recite at least the following limitations that are believed to recite an abstract idea:
identifying a plurality of assets within a complex asset environment; 
collecting, via an access method, information regarding the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources,
the access method comprising an authentication component, a session authorization component, an identity access management component and a localization component, the authentication component performing an authentication operation to authenticate a user of the sales facilitation method, the session authorization component performing a session authorization operation to authorize a session from another user interacting with the sales facilitation system, the identity access management component providing a framework for ensuring access to resources of the sales facilitation method, the localization component adapting operation of the sales facilitation method to a particular location;
performing, via a sales facilitation method, an asset adoption recommendation operation, the asset adoption recommendation operation recommending an asset according to an adoption segment of a prospective customer,
the sales facilitation method comprising a total cost of ownership and return on investment component and an analytics/recommendations component, the total cost of ownership and return on investment component performing financial calculations associated with a proposed sale of assets used in the complex asset environment, the analytics/recommendations component analyzing results of the financial calculations and make sales facilitation recommendations; and, 
performing a sales facilitation operation based upon the adoption segment of the prospective customer.

The above limitations recite the concept of sales prediction and support. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 7, and 13 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
The method being computer implemented
A module and sales engine
a processor
 a data bus coupled to the processor
a non-transitory, computer-readable storage medium embodying computer program code
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2-6, 8-12, 14-18, and 20 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for 19, this claim is similar to the independent claims except that it recites the further additional elements of a server system at a remote location. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
The method being computer implemented
A module and sales engine
a processor
 a data bus coupled to the processor
a non-transitory, computer-readable storage medium embodying computer program code
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 7, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Turney et al (US 20180341255 A1), hereinafter Turney, in view of Parikh et al (US 20180211318 A1), hereinafter Parikh.

Regarding claim 13, Turney teaches non-transitory, computer-readable storage medium embodying computer program code (Turney: [0255]) for performing a sales facilitation operation via a sales facilitation system (Turney: [0210]), the sales facilitation system comprising an access module and a sales facilitation engine, the computer program code comprising computer executable instructions configured for: 
4identifying a plurality of assets within a complex asset environment (Turney: “equipment discovery is accomplished using active node tables, which provide status information for devices connected to each communications bus. For example, each communications bus can be monitored for new devices by monitoring the corresponding active node table for new nodes.” [0094] – “Some devices in BMS 500 present themselves to the network using equipment models.” [0095] – “connected equipment 610 can monitor and report variables that characterize the performance of the connected equipment 610. Each monitored variable can be forwarded to building management system 606 as a data point” [0105]– Examiner points to [0039] of Applicant’s specification, which states that “a complex asset environment broadly refers to a collection of interrelated assets implemented to work in combination with one another for a particular purpose” With reference to the Figures of Turney, particularly Figures 5-6, it is recognized that the various equipment (assets) are interconnected for the purpose of building management activities.);  
collecting, via the access module, information regarding the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources (Turney: “Control panel 710 can be configured to collect monitored variables and equipment status information from connected equipment 610 and provide the collected data to BMS 606.” [0107] – “AHU controller 330 may provide BMS controller 366 with temperature measurements from temperature sensors 362-364, equipment on/off states, equipment operating capacities, and/or any other information that can be used by BMS controller 366” [0070] – “BMS 606 may be configured to monitor the operation and performance of connected equipment 610. BMS 606 may receive monitored variables from connected equipment 610. Monitored variables can include any measured or calculated values indicating the performance of connected equipment 610 and/or the components thereof. For example, monitored variables can include one or more measured or calculated temperatures, pressures, flow rates, valve positions, resource consumptions …, or any other variables that provide information about how the corresponding system, device, or process is performing.” [0125]),
the access module comprising a localization component, the localization component adapting operation of the sales facilitation system to a particular location (Turney: “MPM system 602 may receive operating data from a plurality of devices of connected equipment 610 distributed across multiple buildings and can use the set of operating data ( e . g . , operating conditions , fault indications , failure times , etc. ) to develop a reliability model for each type of equipment. The reliability models can be used by MPM system 602 to estimate the reliability of any given device of connected equipment 610 as a function of its current operating conditions and / or other extraneous factors ( e . g . , time since maintenance was last performed , geographic location , water quality , etc.) .” [0119]); 
performing, via the sales facilitation engine, an asset adoption recommendation operation, the asset adoption recommendation operation recommending an asset according to an adoption segment of a prospective customer (Turney: “the equipment purchase and maintenance recommendations generated by MPM system 602 are predictive recommendations based on the actual operating conditions and actual performance of connected equipment 610 . The optimization performed by MPM system 602 weighs the cost of performing maintenance and the cost of purchasing new equipment against the decrease in operating cost resulting from such maintenance or purchase decisions in order to determine the optimal maintenance strategy that minimizes the total combined cost J. In this way, the equipment purchase and maintenance recommendations generated by MPM system 602 may be specific to each group of connected equipment 610 in order to achieve the optimal cost J for that specific group of connected equipment 610.” [0121] – “The optimization results include operating decisions, equipment maintenance decisions, and/or equipment purchase decisions for each device of connected equipment 610. In some embodiments, the optimization results optimize the economic value of operating, maintaining, and purchasing connected equipment 610 over the duration of the optimization period.” [0208] – “using the estimated reliability of the building equipment over the duration of the optimization period to determine the probability that the building equipment will require maintenance and/or replacement at each time step of the optimization period.”[0119]  –The type/group of equipment that the customer would be replacing is interpreted to be an adoption segment, with the recommendation being based on optimization which considers factors “specific to each group of connected equipment”.), 
the sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendations module, the total cost of ownership and return on investment module being implemented to perform financial calculations associated with a proposed sale of assets used in the complex asset environment (Turney: “the equipment purchase and maintenance recommendations generated by MPM system 602 are predictive recommendations based on the actual operating conditions and actual performance of connected equipment 610 . The optimization performed by MPM system 602 weighs the cost of performing maintenance and the cost of purchasing new equipment against the decrease in operating cost resulting from such maintenance or purchase decisions in order to determine the optimal maintenance strategy that minimizes the total combined cost J. In this way, the equipment purchase and maintenance recommendations generated by MPM system 602 may be specific to each group of connected equipment 610 in order to achieve the optimal cost J for that specific group of connected equipment 610.” [0121]), the analytics/recommendations module being implemented to analyze results of the financial calculations and make sales facilitation recommendations (Turney: “The optimization results include operating decisions, equipment maintenance decisions, and/or equipment purchase decisions for each device of connected equipment 610. In some embodiments, the optimization results optimize the economic value of operating, maintaining, and purchasing connected equipment 610 over the duration of the optimization period.” [0208] – “using the estimated reliability of the building equipment over the duration of the optimization period to determine the probability that the building equipment will require maintenance and/or replacement at each time step of the optimization period.” [0119]); and, 
11performing a sales facilitation operation based upon the adoption segment of the 12prospective customer (Turney: “process 1000 is shown to include defining a cost Cost.sub.cap of purchasing or replacing the building equipment over the optimization period as a function of the estimated reliability” [0231] – “Service technicians 620 can use the equipment purchase and maintenance recommendations to determine when customers should be contacted to perform service or replace equipment.” [0210] – It is recognized that specifically recommending the replacement of an asset at a particular time serves to facilitate the purchasing/sale of the asset/replacement item.).
However, Turney does not specifically teach that the access module further comprises an authentication component, a session authorization component, and an identity access management component, the 5authentication component performing an authentication operation to authenticate a user of the sales facilitation system, the session authorization component performing a session authorization operation to authorize a session from another system interacting with the sales facilitation system, the identity access management component providing a framework for ensuring access to resources of the sales facilitation system.
However, Parikh teaches systems and methods for trading complex assets (Parikh: Abstract, [0039]), including an sales facilitation engine comprising an 5authentication component performing an authentication operation to authenticate a user of the sales facilitation system, a session authorization component performing a session authorization operation to authorize a session from another system interacting with the sales facilitation system, and an identity access management component providing a framework for ensuring access to resources of the sales facilitation system (Parikh: “The end user devices 102a , 102b , 102c may be configured to enable users to perform trading of the assets through the trade facilitating platform 106 . …The users may be allowed to access the trade facilitating platform 106 by creating a user account using login identity credentials . The identity credentials comprise a unique identifier ( e . g . , a username , an email address , a mobile number , and the like ) , and a secured code ( e . g . , a password , a symmetric encryption key , biometric values , a passphrase , and the like ) . The trade facilitating platform 106 may be configured to exchange the digital currencies tagged with the segments of the asset with the assets ( e . g . , goods and services )” [0024] – It is recognized that the login process constitutes both an authentication of the user at the sales facilitation system and a representation of the identity management framework of said system, with the logged-in session being from “the end user device” to the trade facilitating platform.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Turney would continue to teach a means for performing a sales facilitation of an asset, except that now it would also teach the user of access, session, and identity modules to access the system, according to the teachings of Parikh. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for making investments (Parikh: [0004]). 

Regarding Claim 19, Turney/Parikh teach the computer-readable storage medium of claim 13, wherein: 2the computer executable instructions are deployable to a client system from a server 3system at a remote location (Turney: “Processor 808 may be configured to execute computer code or instructions stored in memory 810 or received from … a remote server” [0135] – “model predictive maintenance system 602 can be a component of a remote computing system or cloud - based computing system configured to receive and process data from one or more building management systems via network” [0109]).  

1Regarding Claim 20, Turney/Parikh teach the non-transitory, computer-readable storage medium of claim 13, wherein: 2the computer executable instructions are provided by a service provider to a user on an on-demand basis (Turney: “MPM system 602 may provide a web interface which can be accessed by service technicians 620, client devices 448, and other systems or devices. The web interface can be used to access the equipment performance information, view the results of the optimization, identify which equipment is in need of maintenance, and otherwise interact with MPM system 602. Service technicians 620 can access the web interface to view a list of equipment for which maintenance is recommended by MPM system 602. Service technicians 620 can use the equipment purchase and maintenance recommendations to proactively repair or replace connected equipment 610 in order to achieve the optimal cost predicted by the objective function J.” [0123] – “applications 826, web services 812, and GUI engine 814 may be provided as separate components outside of MPM system 602 (e.g., as part of a smart building manager). MPM system 602 may be configured to maintain detailed historical databases …and includes computer code modules that continuously, frequently, or infrequently query, aggregate, transform, search, or otherwise process the data maintained in the detailed databases.” [0149] – “Processor 808 may be configured to execute computer code or instructions stored in memory 810 or received from … a remote server” [0135]).

	Regarding claim 1, the limitations of method claim are closely parallel to the limitations of article-of-manufacture claim 13, and are rejected on the same basis.
	
Regarding claim 7, the limitations of system claim are closely parallel to the limitations of article-of-manufacture claim 13 with the additional limitations of a processor and a data bus (Turney: Figs. 3, 8, [0069], [0134-0135]), and are rejected on the same basis.

Claims 2-6, 8-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Turney, in view of Parikh, and further in view of Neumann et al (US 20170220648 A1), hereinafter Neumann.
Regarding claim 14, Turney/Parikh teaches the non-transitory, computer-readable storage medium of claim 13, but does not specifically teach that 2the asset adoption recommendation operation further comprises: 3analyzing the information regarding each of the plurality of assets to derive 4asset adoption factors relating to a prospective customer; and 5processing asset adoption factor data to derive a plurality of customer 6adoption classes.  
However, Neumann teaches a method for managing device replacements (Neumann: Abstract), including the steps of:
3analyzing the information regarding each of the plurality of assets to derive 4asset adoption factors relating to a prospective customer; and, 5processing asset adoption factor data to derive a plurality of customer 6adoption classes (Neumann: “iterating over the history of device transitions corresponding to a set of time windows” [0071] – “the early adopters are the first users having acquired an exemplar of the current device for example the first twenty percent, or the first sixteen percent of users. Said differently, early adopters are defined with respect to a particular device model and are the first users having acquired an exemplar of that device model. Advantageously, early adopters are determined on a set of consecutive time windows. … At least one early adopter is determined by ranking early adopters according to the time they transitioned to the current device, and by selecting at least one early adopter using the current device in case the rank of the at least one early adopter is smaller than a fraction of the number of early adopters that transitioned from the current device. … a set of early adopter device transition matrices are obtained, wherein an early adopter device transition matrix comprises device transitions over a time window involving only early adopters acquiring a new device. Managing device replacements for early adopters separately from the general users is advantageous as it allows to capture more accurately the specificities of their behavior, and consequently generate more accurate predictions for early adopters.” [0075] – “an information item is generated wherein the information item comprises the selected at least one user using the current device and the obtained new device. This information item is generated towards the user using the current device so as to suggest him to replace its exemplar of the current device by an exemplar of the new device.” [0068] – The device transitions & associated times are recognized to be asset adoption factors, with ‘early adopters’ being a customer adoption class derived therefrom.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Turney/Parikh would continue to teach the recommendation of asset adoption, except that now it would also teach that the recommendation involves analyzing asset information to derive asset adoption factors to derive customer adoption classes, according to the teachings of Neumann. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to increase customer satisfaction through prediction of device replacements (Neumann: [0004-0005]).

Regarding claim 15, Turney/Parikh /Neumann teach the non-transitory, computer-readable storage medium of claim 14, wherein: 2the asset adoption recommendation operation further comprises computing asset 3transition probability matrices to identify customer assets having a likelihood 4of being transitioned (Neumann: As detailed in [0069-0073], transition matrices are computed for users & user devices to predict future device replacements in time windows.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Neumann with Turney/Parikh for the reasons identified above with respect to claim 14. 

1					 	Regarding claim 16, Turney/Parikh /Neumann teach the non-transitory, computer-readable storage medium of claim 15, wherein: 2the asset adoption recommendation operation further comprises segmenting transition 3probability matrices by the plurality of customer adoption classes (Neumann: “In an advantageous variant, early adopters are processed differently. … Said differently, early adopters are defined with respect to a particular device model and are the first users having acquired an exemplar of that device model. …In the variant, the early adopters of the current device are ranked separately from the rest of the users of the current device, and the same method is applied among them. … For obtaining the new device for that at least one early adopter, the same technique as described above is applied, restricted to the device transitions of the early adopters, as they transition to devices. In other words, instead of obtaining a set of general transitions matrices 21, 22, 23 comprising the transitions between devices observed for users over a time window 210, 220, 230, a set of early adopter device transition matrices are obtained, wherein an early adopter device transition matrix comprises device transitions over a time window involving only early adopters acquiring a new device. Managing device replacements for early adopters separately from the general users is advantageous as it allows to capture more accurately the specificities of their behavior, and consequently generate more accurate predictions for early adopters.” [0075]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Neumann with Turney/Parikh for the reasons identified above with respect to claim 14. 

Regarding claim 17, Turney/Parikh /Neumann teach the non-transitory, computer-readable storage medium of claim 16, wherein: 2the segmenting transition probability matrices by the plurality of customer adoption 3classes comprises segmenting transition probability matrices by an asset 4adoption quantile (Neumann: “the early adopters are the first users having acquired an exemplar of the current device for example the first twenty percent, or the first sixteen percent of users.” [0075] –It is understood that a segment of the total population, representing a grouping of users whose adoption time classes them into a continuous 16% or 20% of the probability distribution, constitutes a quantile. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Neumann with Turney/Parikh for the reasons identified above with respect to claim 14. 

Regarding claim 18, Turney/Parikh/Neumann teach the 1non-transitory, computer-readable storage medium of claim 16, wherein: 2the asset adoption recommendation operation further comprises mapping a latest 3version of an asset to customer assets with a highest likelihood of transitioning (Neumann: “In an advantageous variant, early adopters are processed differently. … Said differently, early adopters are defined with respect to a particular device model and are the first users having acquired an exemplar of that device model. …In the variant, the early adopters of the current device are ranked separately from the rest of the users of the current device, and the same method is applied among them. … For obtaining the new device for that at least one early adopter, the same technique as described above is applied, restricted to the device transitions of the early adopters, as they transition to devices. In other words, instead of obtaining a set of general transitions matrices 21, 22, 23 comprising the transitions between devices observed for users over a time window 210, 220, 230, a set of early adopter device transition matrices are obtained, wherein an early adopter device transition matrix comprises device transitions over a time window involving only early adopters acquiring a new device. Managing device replacements for early adopters separately from the general users is advantageous as it allows to capture more accurately the specificities of their behavior, and consequently generate more accurate predictions for early adopters.” [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Neumann with Turney for the reasons identified above with respect to claim 14. 

Regarding claims 2-4, 6, 8-10, and 12, the limitations of method claims 2-4 and 6; and the limitations of system claims 8-10 and 12, are closely parallel to the limitations of 14-16 and 18, and are rejected on the same basis.

Response to Arguments
	Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive.
Claim Rejection – 35 USC §101
 	Applicant argues that the claims do not fall within “one of the enumerated groupings of abstract ideas …specifically, the claims do not per se recite …methods of organizing human activity” as rejected.
	Examiner respectfully disagrees. With reference to the rejection above, the claims recite limitations which, except for the recitation of computer-related additional elements at a high level of generality, fall within Certain Methods of Organizing Human Activity, as the claims are directed to the concept of sales prediction and support, insofar as they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions.
	
	Applicant further argues that the claims are directed to a practical application, arguing that “the claims are generally directed to the practical application of performing a sales facilitation operation via a sales facilitation system which includes an access module and a sales facilitation engine.”
	Examiner respectfully disagrees – the performing of a sales facilitation operation via a sales facilitation method which includes an access component and sales facilitation component are directed to the abstract idea itself; the abstract idea cannot constitute an improvement to itself. Rather than being directed to a practical application, the claims merely constitute instructions to perform the abstract idea on generic computing equipment; e.g. hardware processors and software modules.

Claim Rejection – 35 USC §§102 & 103
Applicant argues that Turney does not disclose or suggest the newly amended limitations of the pending claims.
Examiner partially disagrees. While the independent claims are now rejected over Turney in view of Parikh, Examiner notes that Turney teaches a sales facilitation engine as claimed insofar as it teaches software elements capable of analyzing predictive recommendations based on the actual operating conditions and actual performance of connected equipment, weighing the cost of performing maintenance and the cost of purchasing new equipment against the decrease in operating cost resulting from such maintenance or purchase decisions in order to determine the optimal maintenance strategy that minimizes the total combined, and analyzing results of the financial calculations and make sales facilitation recommendations based thereon.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3684
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684